The Chancellor.
The bill sought to be revived partook of the nature of an original, as well as of a cross bill, for it sought relief not only against the mortgage which the defendants were seeking to foreclose, but also against the judgment and execution obtained by one of the defendants, as executor of G. L., deceased- There does not appear any good reason why the suit should not be revived. The present representatives of Woolsey are interested in the subject matter of the suit sought to be revived, and the question is only whether they may revive the suit, or be driven to a new bill. The latter remedy may be attended with inconveniences not now anticipated, and it would appear to be immaterial, in point of interest and convenience, to the present defendants, whether they are called to answer to this bill of revivor, or to the original bill.
Demurrer overruled, and defendants ordered to answer in six weeks.